      Case 5:18-md-02834-BLF Document 388 Filed 03/20/19 Page 1 of 2



 1   J. DAVID HADDEN (CSB No. 176148)
     dhadden@fenwick.com
 2   SAINA S. SHAMILOV (CSB No. 215636)
     sshamilov@fenwick.com
 3   TODD R. GREGORIAN (CSB No. 236096)
     tgregorian@fenwick.com
 4   PHILLIP J. HAACK (CSB No. 262060)
     phaack@fenwick.com
 5   RAVI R. RANGANATH (CSB No. 272981)
     rranganath@fenwick.com
 6   THOMAS J. FOX (CSB No. 322938)
     tfox@fenwick.com
 7   FENWICK & WEST LLP
     Silicon Valley Center
 8   801 California Street
     Mountain View, CA 94041
 9   Telephone:     650.988.8500
     Facsimile:     650.938.5200
10
     Attorneys for Defendant Mavenlink, Inc.
11

12
                                     UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN JOSE DIVISION
15

16   IN RE: PERSONAL WEB TECHNOLOGIES,               Case No. 5:18-md-02834-BLF
     LLC ET AL., PATENT LITIGATION
17

18
     PERSONALWEB TECHNOLOGIES, LLC and               Case No.: 5:18-cv-05200-BLF
19   LEVEL 3 COMMUNICATIONS, LLC,
                                                     NOTICE OF APPEARANCE OF
20                     Plaintiffs,                   THOMAS J. FOX

21          v.

22   MAVENLINK, INC.,

23                     Defendant.

24

25

26

27

28
      NOTICE OF APPEARANCE OF THOMAS J. FOX                         CASE NO.: 5:18-md-02834-BLF
                                                                     CASE NO.: 5:18-cv-05200-BLF
      Case 5:18-md-02834-BLF Document 388 Filed 03/20/19 Page 2 of 2



 1          Pursuant to Civil L.R. 5-1 (c)(2), Thomas J. Fox of the law firm of Fenwick and West

 2   LLP hereby enters his appearance in this action on behalf of Defendant Mavenlink, Inc. The

 3   email addresses for Thomas J. Fox are tfox@fenwick.com and vpieretti@fenwick.com.

 4

 5

 6   Dated: March 20, 2019                      Respectfully submitted,

 7                                              FENWICK & WEST LLP
 8
                                                By: /s/ Thomas J. Fox
 9                                                  Thomas J. Fox
                                                    Attorneys for Defendant
10                                                  MAVENLINK, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      NOTICE OF APPEARANCE OF THOMAS J. FOX         1                     CASE NO.: 5:18-md-02834-BLF
                                                                           CASE NO.: 5:18-cv-05200-BLF
